DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on January 25, 2022 has been fully considered.  The rejection is made final.  Claims 1-2 and 4-8 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Response to Amendment
Applicant’s arguments filed on January 25, 2022, with respect to the rejection(s) of claim(s) 1-2 and 4-8 under 35 U.S.C. § 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Response to Arguments
Applicant's arguments filed on January 25, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument on page 6 that “each of independent claims 1 and 8 are amended to recite the newly added features of "activating processing for updating the data on the update timing when the expiration date of the data has not passed". Each of the cited references of Fujimoto, Yamamoto, Muto and Sato fail to disclose or suggest the noted features”, is acknowledged but not deemed to be persuasive. 
 	Sato [0080-0081] discloses that the request information managing unit 233 acquires, as request information, the GUID of the application software program, the target resource, and the request type from each monitoring-target HTTP request, and records the acquired information in the request information table 231b (see FIG. 7). Further, the request information managing unit 233 acquires, as request information, the manipulation date and time and the endpoint from an HTTP response corresponding to the monitoring-target HTTP request, and records the acquired information in the request information table 231b (see FIG. 7).  The request information managing unit 233 determines whether to update the remaining data management table 231c. For example, the request information managing unit 233 updates the remaining data management table 231c when a predetermined time (e.g. 3 minutes) has elapsed since the last update.  Therefore Sato teaches above arguments of claims 1 and 8.

	Claim Rejections - 35 USC § 112
Claims 1 and 8 recites the limitation "the update timing" in 15 and 13 respectively.  There is insufficient antecedent basis for this limitation in the claim. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US Patent Publication No. 2013/0110991 A1, ‘Fujimoto’, hereafter, previously provided) in view of Yamamoto (US Patent Publication No. 2006/0277483 A1, ‘Yamamoto’, hereafter, previously provided) and further in view Sato et al. (US Patent Publication No. 2017/0228408 A1, ‘Sato’, hereafter, provided by Applicant’s IDS)..

Regarding claim 1. Fujimoto teaches a management server (Fujimoto [0063] and Fig. 3 discloses a block diagram illustrating an exemplary hardware configuration of the control server), comprising: 
a memory; and 5a processor coupled to the memory (Fujimoto [0063] and Fig. 3 discloses control server includes a CPU (central processing unit), a ROM (read-only memory), a RAM (random access memory), …. Those elements are interconnected through a bus) and configured to: 
receive a service registration request from a terminal device, the service registration request including an expiration date of data associated with a service program for providing a service (The second determining unit has a function for determining whether or not the address allocated to the gateway apparatus that is the transmission source of the received registration request and the address stored in association with the registration key contained in the received registration request match each other. The second determining unit may also determine whether or not the registration request has been received within the valid period set for the registration key contained in the received registration request, Fujimoto [0170]), 
generate management data including a management process for 10managing data to be used in the service based on the service registration request (the first generating unit may set a valid period of the generated registration key, Fujimoto [0166-0167].  The second generating unit has a function for generating, when the data collection request is accepted, an access key unique to the gateway apparatus 202 registered as the relay apparatus, Fujimoto [0181-0182]), and 
store the service program and the management data in a storage device in association with each other (upon receiving the issuance request, the first communication apparatus generates key information unique to the target device 103 and stores a source address of the issuance request and the key information in association with each other, Fujimoto [0043].  The control server stores, in a storage device, the data contained in the received transmission response and registers data management information in the data management, Fujimoto [0145], Fig. 10.  As a result, new registration-key information is stored in the registration-key management DB as a record, Fujimoto [0167].  As a result, new control-target-device information is stored in the control-target-device management DB as a record, Fujimoto [0175]), and
wherein the management process includes: activating processing for deleting the data when an expiration date of the data has passed (The control server1 may also delete, of the records in the registration-key management DB, any record that has passed a certain period of time (e.g., one hour or one day) from the first expiration date and time. The control server may also delete, of the records in the control-target-device management DB, any record that has passed a certain period of time (e.g., one day or one week) from the second expiration date and time, Fujimoto [0195]).
Fujimoto does not teach
wherein the management process includes: 15activating processing for providing the data used in the service program corresponding to the service when the service is executed.
However, Yamamoto teaches
wherein the management process includes: 15activating processing for providing the data used in the service program corresponding to the service when the service is executed (document-management device may be configured so that the registering unit is provided to determine, prior to the registration to the existing system, whether an expiration date for the automatic registration request page is valid with respect to a selected term of validity, and when the expiration date is valid, the registering unit performs the registration to the existing system. … when the expiration date is not valid, the registering unit transmits an error mail which notifies the user of the expiration of validity, Yamamoto [0024-0026]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Fujimoto and Yamamoto before him/her, to modify Fujimoto with the teaching of Yamamoto’s document-management device and a document-management method.  One would have been motivated to do so for the benefit of providing Fujimoto with the capability of preparing electronic paper documents and registering the electronic data of the documents (Yamamoto, Abstract, [0013]).
Fujimoto and Yamamoto do not teach
 activating processing for updating the data on the update timing when the expiration date of the data has not passed, 
However, Sato teaches
 activating processing for updating the data on the update timing when the expiration date of the data has not passed (the request information managing unit 233 acquires, as request information, the GUID of the application software program, the target resource, and the request type from each monitoring-target HTTP request, and records the acquired information in the request information table 231b (see FIG. 7). Further, the request information managing unit 233 acquires, as request information, the manipulation date and time and the endpoint from an HTTP response corresponding to the monitoring-target HTTP request, and records the acquired information in the request information table 231b (see FIG. 7).  The request information managing unit 233 determines whether to update the remaining data management table 231c. For example, the request information managing unit 233 updates the remaining data management table 231c when a predetermined time (e.g. 3 minutes) has elapsed since the last update, Sato [0080-0081]), 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Fujimoto, Yamamoto and Sato before him/her, to further modify Fujimoto with the teaching of Sato’s data management apparatus and method.  One would have been motivated to do so for the benefit of generating and updating management data within predetermined update timing (Sato, Abstract, [0081]).
Regarding claim 4. Fujimoto as modified teaches, wherein 5when the management process detects a file-related system call from the service, the management process generates the management data so that a second expiration date is set for generated data generated by the system call, and the generated data is deleted after the second expiration date (The control server1 may also delete, of the records in the registration-key management DB, any record that has passed a certain period of time (e.g., one hour or one day) from the first expiration date and time. The control server may also delete, of the records in the control-target-device management DB, any record that has passed a certain period of time (e.g., one day or one week) from the second expiration date and time, Fujimoto [0195]).  
10Regarding claim 5. Fujimoto as modified teaches, wherein the management process includes generating the management data so as to set, as the second expiration date, a representative value representing a plurality of expiration dates respectively set for a plurality of pieces of data used in the service, the plurality of pieces of data including the data (The control server1 may also delete, of the records in the registration-key management DB, any record that has passed a certain period of time (e.g., one hour or one day) from the first expiration date and time. The control server may also delete, of the records in the control-target-device management DB, any record that has passed a certain period of time (e.g., one day or one week) from the second expiration date and time, Fujimoto [0195]).  
Regarding claim 6. Fujimoto as modified teaches, wherein when the management process detects a file-related system call from the service, the management process includes: generating the management data so that a second update timing is set 20for generated data generated by the system call, and updating processing for attempting update of the generated data is executed in the second update timing (the data managing unit manages the acquired GUID, target resource, target data set, request type, manipulation date and time, and endpoint in association with each other, Sato [0054-0057]).  
Regarding claim 7. Fujimoto as modified teaches, wherein 25the management process includes generating the management data so as to set, as the second update timing, a representative value representing a plurality of update timings respectively set for a plurality of pieces of data used in the service, the plurality of pieces of data including the data (the data managing unit manages the acquired GUID, target resource, target data set, request type, manipulation date and time, and endpoint in association with each other, Sato [0054-0057]).
Regarding claim 8, although claim 8 directed to a method, it is similar in scope to claim 1.  The server steps of claim 1 substantially encompass the method recited in claim 8. Therefore; claim 8 is rejected for at least the same reason as claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US Patent Publication No. 2013/0110991 A1, ‘Fujimoto’, hereafter, previously provided) in view of Yamamoto (US Patent Publication No. 2006/0277483 A1, ‘Yamamoto’, hereafter, previously provided) in view Sato et al. (US Patent Publication No. 2017/0228408 A1, ‘Sato’, hereafter, provided by Applicant’s IDS) and further in view Muto (US Patent Publication No. 2013/0024643 A1, previously provided).

20Regarding claim 2. Fujimoto, Yamamoto and Sato do not teach, wherein the processor is configured to: create, over an operating system (OS) in operation, a virtual area which is isolated from others, and by using the management process being operated in the area, activate 25processing for providing the data used in the service program corresponding to the service, and activate processing for deleting the data when an expiration date of the data has passed. 
However, Muto teaches wherein the processor is configured to: create, over an operating system (OS) in operation, a virtual area which is isolated from others, and by using the management process being operated in the area, activate 25processing for providing the data used in the service program corresponding to the service, and activate processing for deleting the data when an expiration date of the data has passed (when thin provisioning function is utilized and the host computer deletes data, if only management information of the data is deleted without deleting the actual data, the problem is that the storage apparatus cannot recognize a storage area where unnecessary data is stored, and that the storage area allocated to the virtual volume once cannot be released. Therefore, a technology of allowing the storage apparatus to recognize the storage area where the unnecessary data is stored, and releasing the relevant storage area even if the management information of the data is deleted without deleting the actual data, Muto [0027]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Fujimoto, Yamamoto, Sato and Muto before him/her, to further modify Fujimoto with the teaching of Muto’s storage apparatus and a data management method.  One would have been motivated to do so for the benefit of suggesting Fujimoto a storage apparatus and data management method capable of efficiently managing data including control information (Muto, Abstract, [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168